Dismissed and Memorandum Opinion filed November 29, 2012.




                                        In The

                      Fourteenth Court of Appeals

                                 NO. 14-12-00392-CV

                           HELEN MAYFIELD, Appellant

                                           V.

 JOHN CUOCO, STEVE FULLJART, KBTX NEWS, a Corporation, and GRAY
           COMMUNICATIONS, a Corporation, Appellees


                       On Appeal from the 80th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2011-26159


                  MEMORANDUM                        OPINION
      On January 10, 2012, appellant filed a notice of appeal from a December 13, 2011,
final summary judgment. The appeal was assigned to this court and docketed under our
case number 14-12-00037-CV. Appellant also filed an affidavit of indigence, and the
Harris County District Clerk filed a contest to the affidavit. See Tex. R. App. P. 20.1.
Appellant filed a notice of appeal on April 21, 2012, stating that she seeks to appeal an
order signed April 16, 2012, denying of her claim of indigency. Appellant’s second
appeal was docketed under our case number 14-12-00392-CV.
       Rule 20.1 allows a party to proceed on appeal without advance payment of costs if
(1) the party files an affidavit of indigence in compliance with the rule, (2) either the
claim of indigence is not contested or the contest is not sustained, and (3) the party timely
files a notice of appeal. Tex. R. App. P. 20.1(a)(1)-(3); see also Morris v. Aguilar, 369
S.W.3d 168, 170 n.3 (Tex. 2012). We may review an order sustaining a contest when
there is a pending appeal from a final judgment or other appealable order. Tex. R. App. P.
20.1; In re Arroyo, 988 S.W.2d 737, 738–39 (Tex.1998); In re Velez-Uresti, 361 S.W.3d
200, 202-03 (Tex. App.—El Paso 2012, pet. denied).

       This court ordered a partial clerk’s record containing the documents relevant to
appellant’s claim of indigence. In addition, we abated the related appeal from the
summary judgment in case number 14-12-00037-CV until the indigence appeal has been
decided. The indigence record has now been filed. The record reflects that on April 16,
2012, the trial court signed an order overruling the Harris County District Clerk’s contest
to appellant’s affidavit. Therefore, appellant is entitled to proceed without the advance
payment of costs in case number 14-12-00037-CV. Accordingly, this appeal is moot. See
Whittaker v. U.S. Mail Serv., 14-11-00475-CV, 2011 WL 3585991 (Tex. App.—Houston
[14th Dist.] Aug. 16, 2011, no pet.) (mem. op.) (stating that because appellant challenged
the denial of his claim of indigence, the trial court’s ruling upholding his claim of
indigence and finding that he was unable to pay filing fees rendered the challenge moot).

       On November 7, 2012, notification was transmitted to all parties of the court’s
intention to dismiss this appeal. See Tex. R. App. P. 42.3(a). No response was filed.

       We dismiss this appeal as moot. The appeal pending in case number 14-12-00037-
CV remains pending before the court and is ordered reinstated by separate order.


                                      PER CURIAM



Panel consists of Justices Seymore, Boyce, and McCally.


                                             2